Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be the combination of MacNeil (US 2014/0284216, equivalent to EP 2781630 cited by Applicant in the IDS filed 15 March 2021) with Fukunaga et al (US 2005/0208774, Rice et al (US 2007/0147982) and Woodruff (US 2014/0151218).  MacNeil was relied upon for teaching of the anode chamber being located in a recess of a support plate.  However, the new claim limitations “an anode chamber disposed in an opening of a support plate that extends through the support plate from a first surface to an opposite second surface facing the platen assembly, wherein the anode chamber and the support plate are independently movable” defines around the disclosure of MacNeil.  [Note that these limitations are supported by at least figs. 3 and 4 of the specification as filed, with the change in relative position of the anode chamber 35 and the support plate 48 between these two figures showing the independent movement thereof.]  While one of ordinary skill in the art may have been able to imply that such features may have existed in the apparatus shown by MacNeil, such implication relies upon improper hindsight because those features are not discussed as being present by MacNeil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796